     Case 2:21-cv-00651-TLN-CKD Document 9 Filed 08/20/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE RIVERA; CARMEN                              No. 2:21–cv–0651–TLN-CKD PS
      MARTINEZ,
12
                          Plaintiffs,
13                                                       ORDER
              v.
14
      CALIFORNIA COMMUNITY HOUSING
15    AGENCY, et al.,
16                        Defendants.
17

18          On June 14, 2021, the court ordered plaintiffs to file proof of service of the summons and

19   the First Amended Complaint—or a waiver of service—for all three named defendants within

20   60 days. (ECF No. 8.) That deadline has passed, and plaintiffs have not filed any documents

21   regarding service.

22          Pursuant to Federal Rule of Civil Procedure 4, if a defendant is not timely served,

23                  the court--on motion or on its own after notice to the plaintiff--must
                    dismiss the action without prejudice against that defendant or order
24                  that service be made within a specified time. But if the plaintiff
                    shows good cause for the failure, the court must extend the time for
25                  service for an appropriate period.
26   Fed. R. Civ. P. 4(m). While the court would be within its discretion to dismiss the complaint in

27   this case (as plaintiff has not shown good cause for the delay), considering plaintiffs’ self-

28   represented status and the court’s desire to determine this action on the merits, the court on its
                                                        1
      Case 2:21-cv-00651-TLN-CKD Document 9 Filed 08/20/21 Page 2 of 2


 1   own motion grants plaintiffs an additional 30 days to effectuate service on the defendants named

 2   in plaintiffs’ complaint. See Fed. R. Civ. P. 4(m). The claims against any defendant not served

 3   within this deadline will be subject to dismissal, absent a timely motion for an extension of time

 4   showing good cause for a further extension of the service deadline.

 5              Accordingly, it is HEREBY ORDERED that:

 6        1. Given the lack of appearance by any defendant in this action, the Initial Scheduling

 7              Conference currently set for September 15, 2021 at 10:00 AM (ECF No. 2 at 2) is

 8              VACATED, to be reset at a later date if appropriate;

 9        2. Plaintiffs are granted an additional thirty (30) days, from the date of entry of this order, to

10              effect service of process on all named defendants, or to obtain a waiver of service from

11              any defendant;

12        3. Within that 30-day deadline, plaintiffs shall file with the court certificates of service

13              demonstrating that each defendant has been served, or proof of any defendant’s waiver of

14              service; and

15        4. Failure to timely comply with the terms of this order will result in a recommendation that

16              this action be dismissed in whole or in part pursuant to Federal Rules of Civil

17              Procedure 4(m) or 41(b) (authorizing dismissal with prejudice for failure to follow court

18              orders).

19   Dated: August 20, 2021
                                                         _____________________________________
20
                                                         CAROLYN K. DELANEY
21                                                       UNITED STATES MAGISTRATE JUDGE

22

23

24   19, rive.0651

25

26

27

28
                                                          2
